DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/21 has been entered.

Response to Amendment
3.	The rejection of Claims 1, 4-12, 14, 15, 21, 23, and 24 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0241676 A1) in view of Mulani et al. (RSC Adv.  2013, 3, page 215) as set forth in the Final Rejection filed 12/02/20 is NOT overcome by the Applicant’s amendments.

4.	The rejection of Claim 22 under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0241676 A1) in view of Mulani et al. (RSC Adv.  2013, 3, page 215) and Zhang et al. (Nat. Commun.  2014, 5:5008) as set forth in the Final Rejection filed 12/02/20 is NOT overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 4-12, 14-15, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 1 and 24, which the other claims are dependent upon, have been amended to recite:  “and wherein the hole transport layer does not comprise sublayers.”  It is the position of the Office that such a limitation renders the claim indefinite as a “layer” would always inherently comprise sublayers (i.e., subunits of a layer).  A layer that does not comprise sublayers could not exist.  The Office has thus interpreted the limitation to refer to a hole-transporting layer that is of homogenous composition.  Clarification is required.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 4-12, 14, 15, 21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0241676 A1) in view of Mulani et al. (RSC Adv.  2013, 3, page 215).
	Regarding Claims 1, 4-12, 14, 21, 23, and 24, Park et al. discloses the following organic electroluminescent (EL) device (light-emitting device):

    PNG
    media_image1.png
    398
    363
    media_image1.png
    Greyscale


	Alternatively, if buffer layers are not utilized, notice that the upper half of the mixed intermediate layer (directly contacting the “First light-emitting layer”) can be defined as the mixed electron-blocking layer, while the lower half of the mixed intermediate layer can be defined as a hole-transporting layer.  The following sequence of layers would result:  substrate, anode . . . lower half of the mixed intermediate layer (hole-transporting layer), upper half of the mixed intermediate layer (mixed electron-blocking layer), First light-emitting layer (light emission layer), electron-transporting layer, electron-injecting layer, and cathode.

	Mulani et al. discloses Ir(dmp)3 for use in organic EL devices (Abstract); the complex “provides effective and potential applicable yellow material” due to “high luminance quality and outstanding efficiencies” (page 220).  It would have obvious to further incorporate Ir(dmp)3 as disclosed by Mulani et al. to any of the light-emitting layers of the organic EL device as disclosed by Park et al.  The motivation is provided by the disclosure of Mulani et al., which teaches that its inventive complex is an effective yellow material for organic EL devices, with high luminance quality and outstanding efficiencies.
It is the position of the Office that the energy limitations as recited by the Applicant would be inherently met by the configuration as disclosed by Park et al. in view of Mulani et al.  Evidence is provided by the fact that Ir(dmp)3 is an iridium-based  and BAlq, all of which are preferred by the Applicant (see Claims 5, 11, and 21; [0021] of the present publication).

Regarding Claim 15, Park et al. does not explicitly disclose the ratios as recited by the Applicant.  Nevertheless, it is the position of the Office that such a ratio can easily be produced during the normal course of experimentation.  The motivation is provided by the fact it has been long established that “where the general conditions of a claim are disclosed in the prior art, it is not invention to discover the optimum or workable ranges by routine experimentation.  Notice that Park et al. explicitly teaches a hole-blocking material to electron-blocking material ratio of 1-100:1 or 1:1-100 ([0023]); explicit embodiments are disclosed with ratios of 2.33:1 and 4:1, in an experiment wherein the ratios are varied and tested ([0126]; Table 3), thus rendering the production of a ratio such as 3:1 easily envisioned by one of ordinary skill in the art.

Regarding Claim 25, notice that the layer comprising “Hole injection layer,” “Hole transport layer,” and the “Second light-emitting layer” must inherently be a hole-injecting layer (as it injects holes towards the First light-emitting layer) in the organic EL device of Park et al. (Fig. 5).

10.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2007/0241676 A1) in view of Mulani et al. (RSC Adv.  2013, 3, page 215) as applied above and in further view of Zhang et al. (Nat. Commun.  2014, 5:5008).

Zhang et al. discloses an organic electroluminescent (EL) device comprising a light-emitting layer, wherein a blue phosphorescent material (an iridium-based complex) is doped in a graded manner into the light-emitting layer (further comprising excess host material); such graded doping extends the lifetime of the device (page 2).  The doping concentration varies linearly with position (Results, page 2).  Zhang et al. discloses that such an architecture would be “generally applicable to a wide range of phosphorescent” devices (page 5).  It would have been obvious to utilize Ir(dmp)3 as dopant material in the light-emitting layer of the organic EL device as disclosed by Park et al. in view of Mulani et al. that is linearly graded and thus configured in the manner as taught by Zhang et al.  The motivation is provided by the disclosure of Zhang et al., which teaches that such a configuration results in extended lifetime of the device.

Response to Arguments
11.	The Applicant’s argues on pages 7-8 that Park et al. does not disclose a mixed electron-blocking layer that is directly in contact with a single light-emitting layer and a hole-transporting layer that does not comprise sublayers.  Applicant's arguments have been fully considered but they are not persuasive.  Notice that Park et al. discloses the presence of a buffer layer between the mixed intermediate layer and one (or both) light-

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAY YANG/Primary Examiner, Art Unit 1786